Citation Nr: 1019719	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  10-01 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of inactive pulmonary tuberculosis with lobectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from April 1946 to 
December 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2009 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In August 1950, the RO determined that service connection 
was not warranted for active pulmonary tuberculosis; the 
Veteran was notified thereof and provided his appellate 
rights by letter dated later that month, but did not appeal 
the determination, and the decision is final.  

2.  In April 2008, the Veteran sought to reopen the claim.

3.  The evidence received subsequent to the August 1950 
rating decision which denied service connection for pulmonary 
tuberculosis is either duplicative of evidence previously 
submitted or the evidence, by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The August 1950 rating decision that denied service 
connection for pulmonary tuberculosis is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  The evidence received since the August 1950 rating 
decision that denied service connection for pulmonary 
tuberculosis is not new and material, and the claim for that 
benefit has not been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in an October 2008 
VCAA letter has informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and adjudicated by this claim.   See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim, what types of evidence VA would 
attempt to obtain, and what evidence was his responsibility 
to obtain, as well as notice of the types of evidence 
necessary to establish an effective date or a disability 
evaluation for the issue on appeal in the October 2008 
letter.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service- 
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Accordingly, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  The appellant was 
provided with proper notice as required by Kent in the 
October 2008 letter.

In this case, the RO's decision came following complete 
notification of the Veteran's rights under the VCAA.  The 
VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on the claim decided herein has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.   See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  As set forth below, the claim is not being 
reopened as the Board has determined that new and material 
evidence has not been received to reopen the claim.  Thus, no 
examination is necessary.  See 38 C.F.R. § 
3.159(c)(4)(C)(iii) (providing that the duty to provide a VA 
medical examination applies only if new and material evidence 
is presented or secured).  The Board finds the requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue adjudicated by this appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Analysis

In January 1947, the Veteran submitted a claim of entitlement 
to service connection for pulmonary tuberculosis.  Later that 
month, the RO denied the claim.  It was noted in the decision 
that, seven days into his active duty service, the Veteran 
was diagnosed with an active reinfection of pulmonary 
tuberculosis which was far advanced.  The RO found that clear 
medical principles and judgment preclude any conclusion other 
that that the Veteran's disability existed prior to induction 
into service and was not aggravated therein.  The Veteran was 
informed of the January 1947 decision denying service 
connection for tuberculosis and his appellate rights via 
correspondence dated the same month.  The Veteran did not 
appeal the denial of service connection for pulmonary 
tuberculosis and the January 1947 decision is final.  

In August 1950, the RO again denied service connection for 
pulmonary tuberculosis.  The Veteran was informed of this 
decision and his appellate rights via correspondence dated 
the same month.  The Veteran did not appeal the denial of 
service connection for pulmonary tuberculosis and the August 
1950 decision is final.  

In April 2008, the Veteran submitted a claim for service 
connection for tuberculosis, status post surgeries.  

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  Prior unappealed 
decisions of the RO are final.  38 U.S.C.A. § 7105.  If new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review it on a de novo basis.  Manio v. Derwinski, 1 Vet. 
App 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The evidence received subsequent to the August 1950 decision 
is presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 1950 rating 
decision, which was the prior final denial of service 
connection for pulmonary tuberculosis, consists of service 
treatment records, private and VA medical records and reports 
of VA examinations.  

The service personnel records document that the Veteran was 
diagnosed with reinfected, active, far advanced pulmonary 
tuberculosis in April 1946 shortly after his entry into 
active duty.  

The reports of VA examinations include diagnoses of pulmonary 
tuberculosis of the upper left lobe, question far advanced, 
arrested, pneumothorax, treated, and pulmonary tuberculosis, 
unimproved, and pneumothorax.  

The evidence added to the record subsequent to the August 
1950 rating decision consists of statements from the Veteran, 
duplicate service treatment records, private hospitalization 
records, VA clinical records and reports of VA examinations.

The service treatment records submitted by the Veteran are 
not new.  They were of record at the time of the prior final 
denial.  

The statements from the Veteran are not new and material.  To 
the extent that they address the pulmonary tuberculosis, they 
are cumulative.  The fact that the Veteran had alleged he 
currently had pulmonary tuberculosis or residuals thereof as 
a result of his active duty service was previously of record 
at the time of the prior final denials of service connection 
for pulmonary tuberculosis.  

The reports of VA examinations dated in August 1951, January 
1953, March 1956 and April 2008 include diagnoses of 
pulmonary tuberculosis, but do not indicate in any way that 
the pulmonary tuberculosis began during active duty or was 
permanently aggravated by the Veteran's active duty service.  
This evidence is not new and material.  

Private hospitalization records reveal a right upper 
lobectomy was performed in May 1954.  The record does not 
indicate in any way that the Veteran currently has pulmonary 
tuberculosis which was incurred in or permanently aggravated 
by his active duty service.  This evidence is not new and 
material.  The Court has held that additional evidence, which 
consists of records of post-service treatment that do not 
indicate in any way that a condition is service connected, is 
not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 
(1993).

Private clinical records reference the presence of pulmonary 
problems but do not indicate, in any way, that the problems 
are linked to the Veteran's active duty service.  This 
evidence is not new and material.  Cox v. Brown, 5 Vet. App. 
95, 99 (1993).

VA clinical records dated in June 2008 reference the presence 
of a severe mixed pulmonary defect.  There was no indication 
that this symptomatology was linked to the Veteran's active 
duty service in any way.  This evidence is not new and 
material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

The Board finds that none of the evidence which was received 
subsequent to the August 1950 rating decision, which was the 
last final denial of service connection for pulmonary 
tuberculosis, is new and material.  None of the evidence 
received subsequent to the August 1950 rating decision 
provides any indication that the Veteran currently has 
residuals of pulmonary tuberculosis which were incurred in or 
aggravated by his active duty service.  This evidence 
received subsequent to the last prior final denial does not 
satisfy the definition of new and material as set out under 
38 C.F.R. § 3.156(a).  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for residuals of 
inactive tuberculosis with lobectomy has not been reopened.  
The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


